Appeal by the defendant from a judgment of the Supreme Court, Kings County (Green-berg, J.), rendered May 19, 1988, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Moskowitz, J.), of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
We find that the hearing court properly denied that branch of the defendant’s omnibus motion which was to suppress his oral and videotaped statements. Contrary to the defendant’s contention, we find that the police were not guilty of any "calculated strategy” or "misconduct seemingly planned and deliberate” or "conscious scheme” to isolate the defendant from his parents (People v Lewis, 160 AD2d 815, quoting from People v Bevilacqua, 45 NY2d 508, 514; People v Kern, 149 AD2d 187, 218). Further, there is ample support in the record for the hearing court’s determination crediting the detective’s testimony that he did not make promises to the defendant so as to elicit a statement (see, People v Prochilo, 41 NY2d 759, 761; People v Alleyne, 154 AD2d 473; People v Casiano, 123 AD2d 712).
The defendant’s contention relating to an improper jury *550instruction is unpreserved for appellate review (see, CPL 470.05 [2]) and we perceive no basis to review it in the exercise of our interest of justice jurisdiction. Thompson, J. P., Brown, Eiber and Rosenblatt, JJ., concur.